DETAILED ACTION
This action is in reply to Applicant’s Pre-Appeal Brief Request for Review submitted 26 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-12 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 10, the limitation “an electrical generator mounted to the working implement (header), wherein the electrical generator is configured to convert mechanical power from operation of the mechanical working element into electrical power”, in particular “from operation of the mechanical working element into electrical power” is unclear.  This limitation is unclear because the specification does not describe any relationship with the mechanical working element and the electrical generator; and fig. 2, the only figure illustrating the mechanical working element (header working element 207) and electrical generator (alternator 211), does not show or describe any operational relationship between the header working element and alternator.  The backshaft 101 receives mechanical power and outputs it to the mechanical working element and alternator, however that is unrelated to the electrical generator converter mechanical power from operation of the mechanical working element into electrical power.
Regarding Claims 9 and 14, they depend from Claim 8 and are also rejected for the reasons stated above.
Regarding Claims 11, 12, and 15, they depend from Claim 10 and are also rejected for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold US 2003/0006075.
Regarding Claim 1, Arnold teaches an electrical power system for a working implement (round baler 1, fig. 1), the working implement being mechanically couplable to a primary machine (tractor 3, fig. 1)  o transfer mechanical power generated by the primary machine to the working implement, wherein the working implement includes a mechanical working element (baling rollers 6, fig. 1), wherein the mechanical power generated by the primary machine drives a first mechanical function of the primary machine and, by transferring the mechanical power to the working implement, drives operation of the mechanical working element of the working implement (torque from a power take-off shaft on tractor 3 via a cardan shaft 4 and a main transmission 5 to baling rollers 6, refer to [0021]), the electrical power system comprising: 
an electrical generator (three phase current generator 13, figs.1 and 2)  mounted to the working implement and mechanically coupled to the mechanical working element, wherein the electrical generator is configured to convert mechanical power received by the working implement from the primary machine into electrical power (generator is arranged upstream of the main transmission 5 of round baler 1 and is driven mechanically from tractor 3 via cardan shaft 4, refer to [0023]); 
a power supply circuit (on-board electrical system 14, fig. 2) mounted to the working implement and configured to transfer the electrical power from the electrical generator to one or more electric devices (electric motor 10, figs. 1 and 2) mounted on the working implement.
Regarding Claim 2, Arnold teaches all of the limitations of Claim 1 and further teaches comprising a battery (battery 15, figs. 1 and 2) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0024]).
Regarding Claim 3, Arnold teaches all of the limitations of Claim 1 and further teaches wherein the working implement includes a drive shaft (cardan shaft 4, fig. 1), wherein mechanical power from the primary machine causes a rotation of the drive shaft of the working implement, wherein rotation of the drive shaft of the working implement drives operation of the mechanical working element of the working implement (refer to [0021]), and wherein the electrical generator includes an alternator (three phase current generator 13, fig. 1) mechanically coupled to the drive shaft of the working implement and is configured to convert the rotation of the drive shaft into the electrical power (refer to [0026]).
Regarding Claim 8, Arnold teaches an electrical power system for a working implement (round baler 1, fig. 1), the working implement being coupleable to a primary machine vehicle (tractor 3, fig. 1) and including a mechanical working element (baling rollers 6, fig. 1), the electrical power system comprising: 
an electrical generator (three phase current generator 13, figs.1 and 2) mounted to the working implement, 
wherein the electrical generator is configured to convert mechanical power from operation of the mechanical working element into electrical power (generator is arranged upstream of the main transmission 5 of round baler 1 and is driven mechanically from tractor 3 via cardan shaft 4, refer to [0023]), and 
provide the electrical power from the electrical generator to one or more electric devices mounted (electric motor 10, figs. 1 and 2) on the working implement.
Regarding Claim 9, Arnold teaches all of the limitations of Claim 8 and further teaches comprising a battery (battery 15, figs. 1 and 2) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0024]).
Regarding Claim 13, Arnold teaches all of the limitations of Claim 1 and further teaches wherein the working implement includes no mechanism for receiving electrical power from the primary machine vehicle (refer to figs. 1 and 2).
Regarding Claim 14, Arnold teaches all of the limitations of Claim 8 and further teaches wherein the working implement includes no mechanism for receiving electrical power from the primary machine vehicle (refer to figs. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2003/0006075, in view of Wasko US 2,898,542.
Regarding Claim 4, Arnold teaches all of the limitations of Claim 3 above however is silent wherein the power supply circuit includes an inverter configured to convert AC power from the alternator to DC power that is provided to the one or more electric devices mounted on the header.  
Wasko teaches wherein the power supply circuit includes an inverter configured to convert AC power from the alternator to DC power that is provided to the one or more electric devices mounted on the header (col. 4, lines 40-52 of Wasko).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the alternator as taught by Wasko with the electrical power system of Arnold in order to provide additional power options.
Regarding Claim 5, Arnold teaches all of the limitations of Claim 1 above however is silent wherein the electrical generator includes a dual-voltage electric generator, and wherein the power supply circuit is configured to provide electrical power to a first electric device at a first voltage and to provide electrical power to a second electric device at a second voltage.  
Wasko teaches wherein the electrical generator includes a dual-voltage electric generator, and wherein the power supply circuit is configured to provide electrical power to a first electric device at a first voltage and to provide electrical power to a second electric device at a second voltage (AC, 25; DC, 23, fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the alternator as taught by Wasko with the electrical power system of Arnold in order to provide additional power options.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2003/0006075, in view of Tongchun CN 101904249.
Regarding Claim 6, Arnold teaches all of the limitations of Claim 1 above however is silent regarding a plurality of LED lamps mounted on the working implement, wherein the power supply circuit is configured to transfer electrical power from the electrical generator to the one or more electric devices by transferring electrical power to each LED lamp of the plurality of LED lamps.
Tongchun teaches a plurality of LED lamps mounted on the working implement, wherein the power supply circuit is configured to transfer electrical power from the electrical generator to the one or more electric devices by transferring electrical power to each LED lamp of the plurality of LED lamps (see abstract), which provides light to the working element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the LED lamp as taught by Tongchun with the header electrical power system of Arnold in order to achieve the advantage of providing light to the working element.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2003/0006075, in view of Whimp US 4,306,402.
Regarding Claim 7, Arnold teaches all of the limitations of Claim 1 above, however is silent regarding a working implement controller mounted on the working implement and coupled to the electrical generator to receive electrical power from the electrical generator, wherein the working implement controller is configured to control the operation of at least one electric device of the one or more electric devices.
Whimp teaches a working implement controller mounted on the working implement and coupled to the electrical generator to receive electrical power from the electrical generator, wherein the working implement controller is configured to control the operation of at least one electric device of the one or more electric devices (Also situated within the plug box 10 is a forward/reverse switch 20 which enables the direction of rotation of the mowers to be reversed  …the control box can be mounted directly on the draw bar 9, doing away with the need for a separate plug box, refer to col. 2, lines 57-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the controller as taught by Whimp with the electrical power system of Arnold in order to provide additional control options.

Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold US 2003/0006075, in view of Roberge US 2013/0152535.
Regarding Claim 10, Arnold teaches an electrical power system for a working implement (round baler 1, fig. 1), the working implement being coupleable to a primary machine vehicle (tractor 3, fig. 1) and including a mechanical working element (baling rollers 6, fig. 1), the electrical power system comprising: 
an electrical generator (three phase current generator 13, figs.1 and 2) mounted to the working implement, 
wherein the electrical generator is configured to convert mechanical power from operation of the mechanical working element into electrical power (generator is arranged upstream of the main transmission 5 of round baler 1 and is driven mechanically from tractor 3 via cardan shaft 4, refer to [0023]), and 
provide the electrical power from the electrical generator to one or more electric devices mounted (electric motor 10, figs. 1 and 2) on the working implement.
Arnold however is silent wherein the working implement is a header of a combine harvester.
Roberge teaches a wherein the working implement is a header(header 5, fig. 1) of a combine harvester (harvester, refer to [0005] and [0014]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the header as taught by Roberge with the electrical power system for a working implement of Arnold to power an additional attachment to agricultural equipment.
Regarding Claim 11, the combination of Arnold and Roberge teaches all of the limitations of Claim 10 and further teaches comprising a battery (battery 15, figs. 1 and 2) mounted to the working implement, and wherein the power supply circuit is configured to charge the battery by transferring electrical power from the electrical generator to the battery and to smooth electrical power provided to the one or more electric devices by controllably supplementing electrical power form the alternator with stored electrical power from the battery (refer to [0024]).
Regarding Claim 12, the combination of Arnold and Roberge teaches all of the limitations of Claim 10 above and further teaches wherein the working implement includes a drive shaft (cardan shaft 4, fig. 1), wherein mechanical power from the primary machine causes a rotation of the drive shaft of the working implement, wherein rotation of the drive shaft of the working implement drives operation of the mechanical working element of the working implement (refer to [0021]), and wherein the electrical generator includes an alternator (three phase current generator 13, fig. 1) mechanically coupled to the drive shaft of the working implement and is configured to convert the rotation of the drive shaft into the electrical power (refer to [0026]).
Regarding Claim 15, the combination of Arnold and Roberge teaches all of the limitations of Claim 10 above and further teaches wherein the header includes no mechanism for receiving electrical power from the combine harvester (refer to figs. 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
11 July 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836